DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and Species I in the reply filed on 02/11/2022 is acknowledged.
Claims 2 and 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehara (US 2018/0058641) in view of Wada et al. (US 2007/0221711).
Regarding claim 1, Takehara teaches a method for manufacturing a light-emitting device (light emitting device; Abstract), said method comprising: providing a transparent member (11 which can be transparent; Fig. 6, [0039]) having a protrusion (15; Fig. 6, [0029]) formed at an upper surface (the top surface) of the transparent member (11); placing a first adhesive (13/13’ of solder paste, Fig. 6, [0042, 0059]) on the protrusion (15; [0059]), the first adhesive (13/13’) having a solid form (paste form; [0042]; i.e. a gel form as one of the “solid” forms defined in paragraph [0042] of the current application); placing a light-emitting element (12; Fig. 7, [0026]) on the first adhesive (13/13’; [0062]); causing self-alignment of the light-emitting element (12) 
Takehara does not teach a/the first adhesive is a/the first resin portion, the first resin portion being made from a first resin material, wherein a viscosity of the first resin material decreases when heated.
In the same field of endeavor of semiconductor packaging, Wada et al. teach a/the first adhesive (7 of solder paste; Fig. 2B, [0035]) is a/the first resin portion (7 containing solid resin as thermosetting resin, [0036]), the first resin portion (7) being made from a first resin material (solid resin as thermosetting resin; [0036]), wherein a viscosity of the first resin material (thermosetting resin) decreases when heated ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takehara and Wada et al. and to use the solder paste having resin as taught by Wada et al., because Takehara teaches using solder paste as the adhesive bonding the LED chip but is silent about the composition of the solder paste ([0042]), while Wada et al. teach that the solder paste containing solder particles and the solid resin can have an enhanced coupling reliability ([0036, 0071]). 
Regarding claim 3, Takehara teaches the first adhesive (13/13’).
Takehara does not teach the first adhesive is the first resin portion, wherein the first resin material is thermoplastic.
In the same field of endeavor of semiconductor packaging, Wada et al. teach the first adhesive (7 of solder paste; Fig. 2B, [0035]) is the first resin portion (7 containing solid resin, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Takehara and Wada et al. and to use the solder paste having resin as taught by Wada et al., because Takehara teaches using solder paste as the adhesive bonding the LED chip but is silent about the composition of the solder paste ([0042]), while Wada et al. teach that the solder paste containing solder particles and the solid resin of thermoplastic resin can have an enhanced coupling reliability ([0036, 0071]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/17/2022